Citation Nr: 0303607	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  98-11 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to an increased disability rating for service-
connected right knee chondromalacia with narrowing of the 
medial compartment, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


REMAND

The veteran served on active duty from October 1967 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fargo, North Dakota, which denied 
the veteran's claim for a disability rating in excess of 10 
percent for his service-connected right knee disorder.  The 
veteran filed a timely appeal to this adverse determination.

The Board observes that this claim was subject to a prior 
Board remand in November 1999.  At that time, the Board noted 
that the veteran's July 1998 VA Form 9 substantive appeal 
indicated a request that the veteran be provided the 
opportunity to testify at a hearing held before a member of 
the Board sitting at the M&ROC.  However, the claims file did 
not show that the veteran had ever been provided with such a 
hearing, or that his request had been withdrawn.  The Board 
also noted that in October 1999, the M&ROC had written to the 
veteran seeking clarification of his request for a personal 
hearing, and that later that same month the veteran had 
responded that he wished to be scheduled for a hearing before 
a member of the Board sitting at the M&ROC.  The Board 
further observed that the law requires that a veteran who so 
requests shall be provided with a personal hearing unless the 
veteran withdraws the request.  38 U.S.C.A. §§ 7105, 7107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 
(2002).  Therefore, the veteran's claim was remanded to the 
M&ROC, with instructions that the veteran be scheduled for a 
personal hearing before a member of the Board sitting at the 
M&ROC (Travel Board hearing).

A review of the veteran's claims file reveals that in May 
2001, a telephone conference was held between the M&ROC and 
the veteran's service representative.  At that time, the 
veteran's representative noted that the veteran had recently 
submitted new evidence for the M&ROC to consider, and that 
the veteran wished to have his request for a Travel Board 
hearing "deferred" pending the M&ROC's review of this 
evidence and the issuance of a supplemental statement of the 
case (SSOC).  The Board observes that this SSOC was issued in 
July 2001.

A few days later, also in July 2001, the M&ROC received a 
memorandum from the veteran's service representative 
indicating that the veteran desired to testify at a personal 
hearing before a VA Decision Review Officer (DRO) regarding 
his pending claim.  However, in a subsequent telephone 
conference between the M&ROC and the veteran's service 
representative in August 2001, the M&ROC informed the 
veteran's service representative that the DRO who had been 
assigned to the veteran's claim had requested further 
development in the veteran's case prior to holding a hearing.  
Therefore, the M&ROC requested that the veteran's hearing 
before the DRO be postponed.  The veteran's service 
representative indicated his agreement with this action, 
provided that the veteran be allowed to testify at a hearing 
at a later date should the new evidence not prove to be to 
the veteran's advantage.

In February 2002, the DRO issued a rating decision which 
continued the prior denials of the veteran's claim on appeal.

In June 2002, the M&ROC and the veteran's service 
representative held an informal conference at which time the 
veteran's service representative indicated that a DRO hearing 
was "preferred" in lieu of a BVA Travel Board hearing.  
However, the request for a Travel Board hearing was not 
withdrawn.

In July 2002, the M&ROC sent a notice letter to the veteran 
indicating that he had been scheduled for a hearing at the 
M&ROC in August 2002.  Although it was not explicitly stated, 
it appears that this scheduled hearing was the DRO hearing 
requested by the veteran.  The Board observes that this 
letter also indicated that the veteran could still have a 
hearing before a member of the Board sitting at the M&ROC, 
and that if he wanted such a hearing, his name would be kept 
on a list of those wanting such a hearing.  A notation on the 
bottom of this letter, dated the day prior to the veteran's 
scheduled hearing, indicated that the hearing was cancelled 
per the veteran's service representative.

The Board observes that in January 2003, the veteran's 
service representative submitted a supplement to statement of 
accredited representation in appeal case, in which the 
Board's November 1999 remand instruction to the M&ROC to 
schedule the veteran for a Travel Board hearing was 
explicitly set forth.  The veteran's service representative 
did not indicate that the veteran wished to withdraw his 
request for a Travel Board hearing.  On the contrary, the 
inclusion of this remand order in the representative's 
supplement appears to indicate that the veteran's service 
representative believed that such a hearing still needed to 
be scheduled.

The Board finds that the M&ROC has not yet scheduled the 
veteran for a Travel Board hearing, as instructed by the 
November 1999 Board remand, nor has the veteran (or the 
veteran's representative acting on his behalf) ever 
specifically withdrawn the veteran's request for such a 
hearing.  The Board again observes that the law requires that 
a veteran who so requests shall be provided with a personal 
hearing unless the veteran withdraws the request.  38 
U.S.C.A. §§ 7105, 7107; 38 C.F.R. §§ 20.700, 20.703, 20.704.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the M&ROC for the following development:

The veteran should be scheduled for a 
hearing at the RO before a Member of the 
Board of Veterans' Appeals at the next 
available opportunity.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





